Citation Nr: 0930120	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 
1985 with subsequent service in the Army Reserve from August 
1985 to June 1989, to include subsequent active duty training 
(ACDTURA) from May 20, 1988, to June 29, 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing before the undersigned 
Acting Veterans Law Judge was held at the RO in June 2009.  
The hearing transcript has been associated with the claims 
file.

The Board notes that the Veteran initially filed a claim of 
entitlement to service connection for PTSD and that the 
Veteran apparently limited the appeal to the issue of service 
connection for PTSD and not any other psychiatric disorder.  
A recent Court of Veterans Claims (Court) decision, however, 
indicates that even though a Veteran may only seek service 
connection for PTSD, a Veteran's claim "cannot be limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed."  Clemons v. Shinseki, No. 07-558 (Vet. App. 
Feb. 17, 2009).  Essentially, the Court found that a Veteran 
does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  In this case, the evidence reflects 
diagnoses for PTSD and for depressive disorder.  Thus, the 
Board has recharacterized the issue on appeal as 
"entitlement to service connection for a psychiatric 
disorder to include PTSD".  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Although the Board regrets the additional delay, the Board 
finds that the claims must be remanded for further 
development.  The evidence indicates that the Veteran was 
awarded Social Security Administration (SSA) benefits in July 
1994 based on his psychiatric disability.  See July 1994 SSA 
decision.  The evidence further indicates that the SSA later 
considered terminating the benefits due to an alleged 
cessation of the disability in February 1998 but ultimately 
found that the Veteran continued to be disabled due to 
psychiatric and physical impairments.  See June 2001 SSA 
decision.  Review of the evidence suggests that all the 
evidence considered by SSA in its decision has not been 
associated with the file.  As these records are potentially 
relevant to the Veteran's claim, the records must be 
requested.  See Baker v. West, 11 Vet. App. 163 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the Board finds that the claim of service 
connection for a psychiatric disorder requires additional 
development.  Specifically, in light of the 
recharacterization of the issue, the Board finds that 
additional notice must be provided to the Veteran to ensure 
that 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, particularly for the issue 
of service connection for a psychiatric 
disorder.  

2.  Obtain the Veteran's SSA records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  Thereafter, readjudicate the claims 
for service connection for a psychiatric 
disorder, a bilateral knee disorder, and 
a right knee disorder.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


